GERSTEN, Judge,
concurring.
I concur with my colleague. I only write to add an alternative ground for affirmance. Even if it is error to provide the jury with items not admitted into evidence, the exhibit must be prejudicial to warrant reversal. Bottoson v. State, 443 So.2d 962, 966 (Fla.1983), cert. denied, 469 U.S. 873, 105 S.Ct. 223, 83 L.Ed.2d 153 (1984). “There is no prejudice where the information conveyed by the [unadmitted] materials merely duplicates evidence that had been properly presented to the jury at the trial.” Id. at 966.
Here, although the jury had an unadmitted exhibit in the jury room, its presence only duplicated testimony of a witness. Thus, the jury merely saw in the jury room what was properly presented to it at trial. Therefore, the trial court did not abuse its discretion in denying the motion for a new trial and I would consequently affirm.